             Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


WHITNEY BAILEY, Ph.D                            )
                                                )
        Plaintiff                               )
-vs.-                                           )   Case No. CIV-19-1147-R
                                                )
                                                )
STEPHAN WILSON, et al.                          )
                                                )
        Defendant.                              )

               MOTION TO DISMISS OF DEFENDANT, SISSY OSTEEN,
                                   AND
                        BRIEF IN SUPPORT THEREOF

                                   I. MOTION TO DISMISS

        Comes now the Defendant, Sissy Osteen, and pursuant to Rule 12(B)(6) of the Federal

Rules of Civil Procedure, moves the Court to dismiss any and all claims sought to be asserted

against her in Plaintiff’s Complaint. In support of this Motion, Defendant states:

        1.      Any claim of alleged discrimination due to Plaintiff’s political affiliation
                asserted against this Defendant in connection with Plaintiff’s efforts to obtain
                the status of full professor under the Reappointment, Promotion and Tenure
                (RPT) process is barred by the statute of limitations applicable to claims
                brought pursuant to 42 U.S.C. §1983; and

        2.      Plaintiff has failed to assert sufficient personal involvement of this Defendant
                in any alleged discriminatory action following her return from an unpaid leave
                of absence that would constitute an adverse employment action under the law.
                As such, Plaintiff has failed to state a claim upon which relief may be granted
                as to this Defendant as an individual cannot be held personally liable under 42
                U.S.C. §1983 for purported actions of other under the doctrine of respondeat
                superior.

A brief in support of this Motion is filed simultaneous herewith.
            Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 2 of 14




                   II. BRIEF IN SUPPORT OF MOTION TO DISMISS

                        A. ALLEGATIONS IN THE COMPLAINT

       The Complaint is not a model of clarity as to what actions are attributed to which of the

five (5) named Defendants. It contains numerous references to Plaintiff’s attempts to hold “the

Defendants” liable without differentiating among the Defendants.

       The following are the only specific references to and allegations pertaining to

Defendant Osteen in the Complaint:

       1. Defendant Osteen is an employee of Oklahoma State University(OSU) (¶3).

       2. Defendant Osteen is the Department Head of the Human Development and Family

Science Department (HDFS) which is part of the College of Human Sciences at OSU (¶11).

       3. Defendant Osteen is a registered Democrat (¶16).

       4. “Upon information and belief” Defendant Osteen has been highly critical of

President Trump, those who voted for President Trump in 2016 and those who appear inclined

to vote for President Trump in 2020. (¶21).

       5.    Defendant Osteen, along with two other named Defendants, disregarded OSU

policies regarding “RPT” in considering Plaintiff’s promotional request initiated in September

of 2016 (¶31).

       6.    Defendant Osteen did not recommend Plaintiff for promotion on or around

February 15, 2017 (¶34).

       7. In the spring of 2017, Defendant Osteen had several conversations with Plaintiff

regarding Plaintiff’s possible service/appointment in the Trump administration; a leave of

                                              -2-
            Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 3 of 14




absence without pay if she obtained an appointment; Osteen support of Plaintiff’s request for

a leave of absence; and the logistics of transferring Plaintiff’s projects when she took leave (¶¶

37; 39; 43 and 44).

       8.    On December 4, 2017, Plaintiff’s leave without pay agreement was signed by

Defendant Osteen (¶51).

       9. When Plaintiff returned from her unpaid leave, she faced difficulties and strain in

dealing with Defendant Osteen in her attempt to re-enter work associated with the Clark family

and the Clark Gerontology Fund (¶53).

                           B. ARGUMENT AND AUTHORITIES

                                       PROPOSITION I

                                  STANDARD OF REVIEW

       The United States Supreme Court has made it clear that, to withstand a legal challenge

under Rule 12(b)(6), a pleading must contain “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). This

standard requires a complaint to make sufficient factual allegations to state a plausible claim

for relief. Hall v. Okla. Dep't of Rehab. Servs., 2018 U.S. Dist. LEXIS 26709, at *2-4, 2018

WL 991543 (W.D. Okla. 2018, DeGiusti, J.).

       The United States Court of Appeals for the Tenth Circuit has held that under Iqbal and

Twombly “[a] plaintiff must ‘nudge [his] claim across the line from conceivable to plausible’

in order to survive a motion to dismiss.” Khalik v. United Air Lines, 671 F.3d 1188, 1190

                                               -3-
           Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 4 of 14




(10th Cir. 212) (quoting Twombly 550 U.S. at 570). It noted that where legal conclusions are

asserted, the Court is not required to accept as true all allegations in the Complaint as to those

conclusions. As such, mere recitation of the elements of a cause of action is not sufficient.

Rather, a Plaintiff must offer specific factual allegations to support her claim. Kansas Penn

Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011)( quoting Twombly, 550 U.S.

at 555).

       A complaint, such as the one at issue, must set forth sufficient factual allegations “to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. This is

particularly true where multiple defendants are involved. Where, as here, a Complaint names

multiple defendants, the complaint must specify the factual basis for each claim against each

defendant. “To carry their burden, plaintiffs under the Twombly standard must do more than

generally use the collective term ‘defendants.’” VanZandt v. Okla. Dep't of Human Servs.,

276 F.App’x 843, 849 (10th Cir. 2008); see also Robbins v. Okla. ex rel. Dep't of Human

Servs., 519 F.3d 1242, 1250 (10th Cir. 2008).

       Rule 81.c.1 of the Federal Rules of Civil Procedure provides that “these rules apply to

a civil action after it is removed from a state court.” Accordingly, as this Court has held

“because the Federal Rules apply after removal, Rule 12(b)(6) and the attendant standards set

by the Supreme Court apply” to determine the sufficiency of the allegations contained in a

Petition filed in state court prior to removal. McKnight v. Linn Operating, Inc., No. CIV-10-

30-R, U.S.D.C. Western District of Oklahoma, April 1, 2010, 2010 U.S. Dist. LEXIS 144478

(Russell, J.).

                                               -4-
          Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 5 of 14




                                      PROPOSITION II

             PLAINTIFF’S CLAIM AGAINST DEFENDANT OSTEEN
          BASED ON HER DECISION NOT RECOMMEND PLAINTIFF FOR
          PROMOTION IS BARRED BY THE STATUTE OF LIMITATIONS

       Plaintiff’s sole cause of action is a claim for alleged violations of her First Amendment

Right to Freedom of Association. She brings this claim under the remedial provisions of 42

U.S.C. §1983.

       Section 1983 does not contain a statute of limitations. As such, courts have looked to

the most analogous limitation period provided by state law. In Garcia v. Wilson, 731 F.2d

640, 651 (10th Cir. 1984), the Tenth Circuit held that courts should apply the applicable statute

of limitations for an action of personal injury contained in the relevant state law. The United

States Supreme Court affirmed the decision holding that “Section 1983 claims are best

characterized [for statute of limitation purposes] as personal injury actions.” Wilson v. Garcia,

471 U.S. 261, 280 (1985).

       This is an action arising in Oklahoma. As such, the appropriate state statute is 12 O.S.

§95(3) which provides a two-year limitation period for actions for injuries to the rights of

others. Meade v. Grubbs, 841 F.2d 1512 (10th Cir. 1988).

       This suit was filed on November 18, 2019. The only allegation of any specific action

taken by this Defendant regarding Plaintiff’s application for promotion to full professorship

is her assertion at paragraph 34 that on February 15, 2017, Defendant Osteen did not

recommend Plaintiff for promotion.

       This sole event occurred more that two years prior to Plaintiff filing her action. As

                                               -5-
                Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 6 of 14




such, Defendant Osteen’s decision not to recommend Plaintiff for a promotion may not form

the basis of any claim against this Defendant for which relief is sought under Section 1983 for

alleged deprivation of her rights under the First Amendment to the United States Constitution.

Defendant requests that this claim be dismissed.

                                         PROPOSITION III

                  PLAINTIFF CANNOT ESTABLISH THE NECESSARY
               ELEMENTS TO SUPPORT A CLAIM OF DEPRIVATION OF
            HER RIGHTS UNDER THE FEDERAL OR STATE CONSTITUTIONS


A.      First Amendment of the United States Constitution:

        As noted, Plaintiff’s only enumerated cause of action is entitled “Violation of the First

Amendment Right to Freedom of Association for which she seeks relief under 42 U.S.C.
            1
§1983."         At ¶61, she alleges that her political beliefs as a registered Republican or her

acceptance of an appointment in the Trump Administration were substantial or motivating

factors “in Defendants’ actions” inter alia:

        a. Denying Plaintiff summer teaching assignment and resultant compensation for the
        first time since 2010:

        b. Depriving Plaintiff a return to and resultant compensation for her Cooperative
        Extension Service work:

        c. Denying Plaintiff a resumption of the Bryan Close Professorship in Adulthood and
        Aging:


        1

Although the First (and only) cause of Action is entitled Violation of the First Amendment, at paragraph
55 of the Complaint Plaintiff asserts that the Defendants who took the actions of which she complains also
violated Article 2, Section 7 of the Oklahoma Constitution.

                                                   -6-
          Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 7 of 14




       d. Assigning Plaintiff to teach two courses which she had never taught before;

       e. Not permitting Plaintiff to teach a specialized course in her area of expertise that
       she established before her leave with the Trump Administration;

       f. Blatantly disregarding OSU’s policies in evaluating Plaintiff’s RPT request;

       g. Refusing to grant Plaintiff’s requested promotion;

       h. Affirming the refusal of Plaintiff’s requested promotion despite the fact that several
       of the Defendants blatantly disregarded OSU’s policies in evaluating that very request,
       which was confirmed by OSU’s Committee of Three and the Faculty Committee of
       Faculty Council’s recommendation that Plaintiff be promoted; and

       I. Treating Plaintiff differently than other similarly-situated faculty and/or employees
       of OSU who previously engaged in service or appointments with other governmental
       authorities and/or administrations in their respective fields.

       At paragraph 64, Plaintiff asserts that the “Defendants’” unlawful conduct was

motivated by evil motive or intent and involved reckless or callous indifference to Plaintiff’s

federally protected rights. She seeks actual and punitive/exemplary damages against the

Defendants collectively in an amount exceeding $75,000 (¶66).

       Plaintiff identifies Defendant Osteen as the Department Head of HDFS and states that

she is employed as an Assistant Professor in HDFS, one of three departments with the College

of Human Sciences (¶¶9;11). As such, Defendant Osteen is in a supervisory position.

       It has long been established that a supervisory governmental officer or employee, such

as a Department Head, may not be held personally liable for the actions of others under the

theory of respondeat superior. Rather, she may only be held liable under Section 1983 for

her own personal actions leading to the violation of a constitutional right. Serna v. Colorado

Department of Corrections, 455 F.3d 1146 (10th Cir. 2006). In Serna, the Court cited with

                                              -7-
          Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 8 of 14




approval its prior decision in Jenkins v. Wood, 81 F.3d 988, 994-995 (10th Cir. 1996) in which

it had held:

               ‘...it is not enough for a plaintiff merely to show a defendant was
               in charge of other state actors who actually committed the
               violation. Instead...the plaintiff must establish ‘a deliberate
               intentional act by the supervisor to violate constitutional rights’”
               (quoting Woodward v. City of Worland, 977 F.2d 1392, 1399
               (10th Cir. 1992).

       There are no specific allegations in the Complaint that Defendant Osteen, individually,

had any involvement in the following actions outlined in paragraph 61 of the Complaint:

       a. Denying her summer teaching assignments;

       b. Denying her Cooperative Extension Service work;

       c. Denying her resumption of the Bryan Close Professorship;

       d. Assigning her to teach two courses she had not taught in the past;

       e. Not permitting her to teach a specialized course in her area of expertise; and

       f. Treating her differently that other similarly situated faculty who previously engaged
       in service or appointments with other governmental authorities and/or administrations
       in their respective fields.

       Under established pleading standards, it is not sufficient for Plaintiff to simply allege

that the “Defendants” engaged in such actions. Rather, she must set forth the specific factual

basis for these assertions and claims as to this Defendant. Robbins v. Dep’t of Human Servs.,

519 F.3d 1242, 1250 (10th Cir. 2008).

       The only possible allegation of purported retaliatory conduct by this Defendant is

Plaintiff’s contention, at paragraph 53, that following her return from a leave of absence, she


                                               -8-
           Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 9 of 14




faced difficulty and strain with the Defendant while attempting to re-enter work associated with

the Clark family and the Clark Gerontology Fund. (Complaint, ¶53, page 10). However, she

does not allege that she was, in fact, denied the ability to work with the Clark family or the

Fund.

        Plaintiff has wholly failed to assert specific actions engaged in personally by Defendant

Osteen with reference to her contentions that she has been discriminated against due to her

party affiliation or because of her acceptance of an appointment in the Trump Administration.

As such, she suffered no adverse employment action due to any conduct attributed to this

Defendant and these allegations against this Defendant must be dismissed.

        The remaining allegations in paragraph 61 assert that “Defendants”:

        a. Blatantly disregarded OSU policies in evaluating her RPT request;

        b. Refused to grant her a promotion; and

        c. Affirmed the refusal to grant her a promotion

        The allegations in the Complaint reflect that any direct involvement by Defendant

Osteen in connection with Plaintiff’s RPT request for promotion ended on February 15, 2017

(¶34). Since this suit was not filed until November of 2019, these assertions are barred by the

two-year statute of limitations and may not be the basis of a claim for relief as to this

Defendant.

B.      Claim Under Article 2 of the Oklahoma Constitution

         Although the First Cause of Action (¶¶59-66) only references the First Amendment

of the United States Constitution, at paragraph 55 Plaintiff asserts that the actions of

                                               -9-
         Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 10 of 14




Defendants were taken in violation of Article 2, Section 7 of the Oklahoma Constitution.

       Defendant assumes that Plaintiff seeks to bring a claim directly under the Oklahoma

Constitution in reliance on Bosh v. Cherokee County Bldg. Authority, 2013 OK 9, 305 P.3d

994. That case recognized a private right of action under limited circumstances for a violation

of Article 2, Section 30 of the Oklahoma Constitution for a claim of use of excessive force.

However, Bosh does not support the claim Plaintiffs seek to bring under Article 2, Sections

7 of the Oklahoma Constitution.

       Since its opinion in Bosh, the Oklahoma Supreme Court has narrowed and restricted

the application of Bosh. See Perry v. City of Norman, 2014 OK 119, 341 P.3d 689; and

Barrios v. Haskell Cty Pub. Fac. Authority, 2018 OK 90, 432 P.3d 233. Furthermore, the

federal courts in Oklahoma have declined to extend Bosh to claims other than excessive force.

See Hedger v. Kramer, 2013 U.S. Dist. LEXIS 155533, 2013 WL 5873348 (W.D. Okla.

2013); Bishop v. Oklahoma ex.rel. Dep’t of Human Servs., 2013 U.S. Dist. LEXIS 167930,

2013 WL 6192114 (W.D. Okla. 2013, DeGiusti, J.) citing Hedger v. Kramer; Bey v. City of

Okla. City, 2017 U.S. Dist. LEXIS 86552, 2017 WL 2455160 (W.D, Okla. 2017) (“Bosh

should be narrowly interpreted and applied only to excessive force claims”); and Bruning v.

City of Guthrie, 2015 U.S. Dist. LEXIS 108663, 2015 WL 4925995 (W.D. Okla., 2015,

Heaton, J.).

       Even in the absence of restrictions imposed on the application of Bosh to claims against

governmental entities, Bosh cannot be the basis of any effort to bring a claim directly under

the Oklahoma Constitution against an individual. In Carter v. Davis, 2019 U.S. Dist. LEXIS

                                             -10-
          Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 11 of 14




162753, 2019 WL 4655901 N.D. Okla., Dowdell, J.), the Court held that:

               Even were this Court to extend Bosh to recognize a state
               constitutional claim under the facts alleged by Bradley in this
               case, Bosh addressed respondeat superior liability and did not
               purport to create individual liability. Bradley has not identified
               legal authority providing for individual liability under Bosh. Other
               federal courts in Oklahoma have declined to extend Bosh to
               claims against individuals. (Citations omitted).

       Defendant, Sissy Osteen, asks that all claims asserted or attempted to be asserted

against her be dismissed.

                                       PROPOSITION IV

                                   QUALIFIED IMMUNITY

       Defendant Osteen, sued in her individual capacity, has the right to assert the defense of

qualified immunity from suit and from any and all liability for any claims for which relief is

sought under 42 U.S.C. §1983. Archuleta v. Wagner, 523 F.3d 1278, 1282 (10th Cir. 2008).

This defense is regarded as a preliminary question to be decided as soon as possible. Anderson

v. Creighton, 483 U.S. 635 (1987); Morris v. Noe, 672 F.3d 1185, 1191 (10th Cir. 2012).

       The law presumes immunity for all public officials acting in their individual capacities.

Hidahl v. Gilpin Co., 938 F.2d 1150, 115 (10th Cir. 1991). To overcome this presumption, a

plaintiff: 1) must show that the law was clearly established when the alleged violation occurred;

and 2) must allege facts establishing that the public official violated the clearly established law.

Robbins v. Oklahoma, 519 F.3d 1242, 1249 (10th Cir. 2008).

       In Pompeo v. Bd. of Regents, 852 F.3d 973 (10th Cir. 2017), the Tenth Circuit cited

its prior decision in Medina v. City & County of Denver, 960 F.2d 1493, 1498 (10th Cir.

                                               -11-
         Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 12 of 14




1992) for the proposition that for the law to be clearly established, “Ordinarily, there must be

a Supreme Court or Tenth Circuit opinion on point, or the clearly established weight of

authority from other courts must have found the law to be as the plaintiff maintains.”

       The Court also cited Cortez v. McCauley, 478 F.3d 1108, 1114 (10th Cir. 2007)(en

banc) for its holding that “the relevant dispositive inquiry in determining whether a right is

clearly established is whether it would be clear to a reasonable officer that his conduct was

unlawful in the situation” citing Saucier v. Katz, 533 U.S. 194, 202 (2001). In connection with

Plaintiff’s allegations of retaliatory adverse employment actions, the relevant “situation” is an

academic setting at a major university.

       An adverse action is one that “constitutes a significant change in employment status,

such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities or a decision causing a significant change in benefits.” Chung v. El Paso

Cnty/Colorado Springs Sch. Dist. #11, 115 F. Supp.3d 1242 (U.S. Colo. 2015), citing Dicks

v. Phone Directories Co., 397 F.3d 1256, 1268 (10th Cir. 2005). Any alleged adverse action

must cause more than de minimis harm to or impact on an employee’s job opportunities or

status. EEOC v. C.R. England, Inc., 644 F.3d 1028, 1040 (10th Cir. 2011), citing Hillig v.

Rumsfeld, 381 F.3d 1028, 1033 (10th Cir. 2004).

       At paragraph 53 of her Complaint, Plaintiff alleges that she has experienced retaliatory

actions following her return from unpaid leave. She identifies those actions as: a) being denied

a summer teaching assignment- but she does not assert that she was denied the normal teaching

schedule; b) assigned two courses that she had never taught- but she does not allege that these

                                              -12-
         Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 13 of 14




courses were outside the scope of her academic qualifications and experience; c) was not

assigned to teach an alleged “specialized” course; and d) experienced “difficulty and strain” in

attempting to re-enter work associated with the Clark Gerontology Fund.

       As noted above, the only specific allegation regarding Defendant Osteen in this list of

complaints is Plaintiff’s assertion that experienced “difficulty and strain” interacting with

Defendant Osteen in connection with re-entering work with the Clark family and the Clark

Gerontology Fund. However, she does not alleged that she was not able to re-enter this work.

       The determination of a defendant’s entitlement to qualified immunity “turn[s] on an

individual assessment” of the conduct of each specific defendant.” Pahls v. Thomas, 718 F.3d

1210, 1233 (10th Cir. 2013). Since Plaintiff has failed to allege any personal involvement of

Defendant Osteen in any action that would constitute an adverse employment action following

her return from an unpaid leave of absence, she is entitled to immunity even if the Court finds

that Plaintiff has alleged some retaliatory adverse employment action.

                                     III. CONCLUSION

       For the reasons set forth herein, Defendant, Sissy Osteen, respectfully requests that

the Court dismiss all claims asserted against her in the Complaint.

                                            Dated this 18th day of December, 2019.

                                             /s/ Margaret McMorrow-Love
                                            Margaret McMorrow-Love, OBA# 5538
                                            John J. Love, OBA #5536
                                            LOVE LAW FIRM
                                            228 Robert S. Kerr Ave., Suite 540
                                            Oklahoma City, Oklahoma 73102
                                            (405) 235-3848

                                             -13-
         Case 5:19-cv-01147-JD Document 6 Filed 12/18/19 Page 14 of 14




                                           Fax: (405) 235-3863
                                           Email: mml@lovelawfirm.legal

                                                         And

                                           Steve R. Stephens, OBA #10479
                                           General Counsel
                                           Clinton W. Pratt, OBA #21329
                                           Assistant General Counsel
                                           Board of Regents for the Oklahoma Agricultural
                                                   and Mechanical Colleges
                                            th
                                           5 Floor, Student Union Building
                                           Stillwater, Oklahoma 74078-7044
                                           steve.stephens@okstate.edu
                                           clint.pratt@okstate.edu
                                           Attorneys for Defendant, Sissy Osteen



                              CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of December, 2019, the forgoing pleading was
electronically filed with the Clerk of the Court using the ECF System and notice will be given
to all counsel of record via the ECF System including:

                     Stanley M. Ward
                     Geoffrey A. Taylor
                     WARD & GLASS
                     1601 36th Avenue N.W.
                     Norman, Oklahoma 73072
                     Attorneys for Plaintiff

                                                    /s/ Margaret McMorrow-Love
                                                   Margaret McMorrow-Love




                                            -14-
